Citation Nr: 0318040	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  96-37 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

The current appeal arose from a December 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The RO, in pertinent part, granted entitlement to service 
connection for tension headaches with assignment of a 
noncompensable evaluation effective March 23, 1995, the date 
of claim.


In October 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicatory action.

Due to relocation of the veteran, jurisdiction of her claim 
was assumed by the RO in Cleveland, Ohio.

In March 2001 the RO in correspondence to the veteran 
endeavored to clarify whether she still desired a hearing in 
connection with her claim, and if so, the nature of the 
hearing.  She did not respond to the correspondence and 
subsequent correspondence on file from her representatives at 
the RO and at the Board suggest that a hearing is no longer 
desired.

In May 2003 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Tension headaches are reflective of disablement compatible 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation of 50 
percent for tension headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.7, 4.20, 4.124a, 
Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
appellant was treated on various occasions for headaches 
diagnosed as tension in nature.

The appellant filed a claim of entitlement to service 
connection for headaches on March 23, 1995.

The RO granted entitlement to service connection for tension 
headaches with assignment of a noncompensable evaluation 
effective March 23, 1995, date of claim, when it issued a 
rating decision in December 1995.

Associated with the claims file is a substantial quantity of 
VA and private medical records dated since the 1990's, also 
associated with an award of Social Security Disability 
Benefits. These records include numerous references to 
treatment for headaches variously diagnosed to include 
chronic tension.  Headaches was a disability included in the 
disabilities upon which the award of Social Security 
Disability Benefits was predicated.

VA conducted a special neurological examination of the 
veteran in August 1998.  The examiner reported that the 
veteran complained of three types of headaches.  She 
described daily headaches with which she awakened in the 
mornings that lasted all day.  They were said to be 
productive of a dull ache and to occur in many different 
parts of her head on different days.  They were exacerbated 
by eating onions.  She had had them for 30 years.  During the 
past four to five years they had become so bothersome that 
she usually stayed at home all day most days unless she had 
some business that required her to leave the house.  She took 
800 milligrams of Motrin tablets three times per day, plus 
from one to eight 500 milligrams of Tylenol per day for these 
headaches.  They appeared to be having a very deleterious 
affect on her quality of life.



The second type of headaches she described referred to 
migraines.  She had them once every four to seven weeks and 
they lasted from three to four days and were so severe that 
they confined her to her bed during the three to four days 
that she had them.  They were accompanied by nausea, 
photophobia and photophonia.  They were nonthrobbing and 
accompanied by a very tight band around her head which she 
referred to as "vise-like".  They were sometimes relieved 
by Imitrex injection if taken soon enough after the onset of 
the headache.  She had had them for the past 20 to 25 years.  
Neither of the two types of headaches were relieved by 
sleeping.

The veteran had a third type of headache which she called 
"sinus" headaches, which most likely were  allergic 
rhinitis.  They were accompanied by rhinorrhea, nasal 
stuffiness, itching eyes and retro-orbital and maxillary 
pain.  They occurred relatively infrequently and were 
seasonal.

On examination the veteran appeared chronically fatigued and 
almost haggard.  Her account of her headaches was quite 
convincing.  The examiner diagnosed daily headaches that were 
severe and moderately incapacitating of the mixed vascular 
and tension type.  The examiner recorded that a second type 
of headache that occurred every four to seven weeks was most 
likely a migraine headache.  A computerized tomographic scan 
was recorded as normal.

VA conducted a special neurological examination of the 
veteran in November 1999.  She reported a history of chronic 
headaches which had begun while she was on active duty.  
Prior to service, she had had occasional sinus headaches, but 
while on active duty they became more frequent and severe.  
During a service hospitalization she was diagnosed with 
chronic muscular headache.  Following hospitalization she 
reported having persistent headaches and having missed a lot 
of work over the years because of headaches.  She had had 
some surgery on her nose to correct headaches, but this did 
not improve their frequency.  She had tried several types of 
medications, none of which had worked very well for her.

The examiner recorded that she had reviewed the service 
medical records and the claims file and noted that the 
veteran had been diagnosed with mixed vascular headaches.  
She repeated the previously provided descriptions of three 
types of headaches.  It was recorded that the veteran had 
last worked five or six years previously.  Her disability 
benefits from the Social Security Administration included 
headaches.

Pertinent clinical findings obtained on examination included 
several areas of trigger points along the base of the skull, 
neck, shoulders and upper trapezius area bilaterally.  The 
diagnostic impression was mixed vascular tension headaches.  
The examiner further noted that the veteran had a mixed 
headache picture with chronic daily tension headaches which 
occurred every four to six weeks.  She did not seek medical 
attention because she felt that any stimulation caused her 
intense pain and vomiting.  She lay in bed and waited for 
them to pass.

Additional VA treatment reports more recently dated and 
associated with the claims file show the veteran has been 
treated for and diagnosed with tension and migraine 
headaches.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. § 4.1 (2002).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999);  38 C.F.R. § 4.2 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).

The United States Court of Appeals for Veterans Claims  
(CAVC) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).



The RO has rated the veteran's tension headaches as 
noncompensable by analogy to migraine under diagnostic code 
8100 of the Rating Schedule.  

A 50 percent evaluation may be assigned for migraine with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

A 30 percent evaluation may be assigned for migraine with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  

A 10 percent evaluation may be assigned for migraine with 
characteristic prostrating attacks averaging one in 2 months 
over last several months.  

A noncompensable evaluation may be assigned for migraine with 
less frequent attacks.  38 C.F.R. § 4.124a; Diagnostic Code 
8100.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well-grounded.

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of the enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45, 629.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  In particular, through issuance of the December 1995 
rating decision, the June 1996 statement of the case, and May 
2003 supplemental statement of the case, she has been given 
notice of the requirements for entitlement to an initial 
compensable evaluation for headaches.  The RO also provided 
the veteran with the reasons her claim could not be granted 
based upon the evidence of record.

In March 2003 the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
her, and which would be provided by VA.  The RO advised that 
it would obtain all evidence identified and/or authorized for 
release by the veteran.  38 U.S.C.A. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2003).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by her, as well as authorized 
by her to be obtained.  

In this regard, the RO has obtained the service medical 
records and a substantial quantity of post service VA and 
private medical records.  The RO has afforded the veteran two 
examinations addressing the very nature of the issue on 
appeal.

In the May 2003 supplemental statement of the case the RO 
provided the veteran the provisions of the VCAA.  It is clear 
from the record that the RO fully considered the provisions 
of the new law in its adjudication of the veteran's claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)); 66 Fed. Reg. 45m630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).



Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  In any event, any deficiency in 
the duties to notify and to assist has been rendered moot 
since the Board is granting the benefit requested on appeal.


Initial Compensable Evaluation for Headaches

As the Board noted earlier, the RO has rated the veteran's 
headaches as noncompensable by analogy to migraine under 
diagnostic code 8100 of the VA Rating Schedule.  The Board is 
of the opinion that no clear distinction can be made as to 
impairment among the three types of headaches described by 
the veteran and discussed by the examiners on the 
examinations of record.

The service and post service medical documentation of record 
is also quite ambiguous as to the correct diagnosis to be 
applied to the veteran's headaches, no matter how diagnosed.  
The record is clear in showing that the appellant is rarely 
headache free and that such have been included in a favorable 
determination for disability benefits from the Social 
Security Administration.

The Board finds the veteran's descriptions of her headaches 
very convincing.  They have undoubtedly constituted a factor 
in adversely affecting her ability to work, and have been 
productive of severe economic inadaptability, thereby 
warranting entitlement to the maximum schedular evaluation of 
50 percent under diagnostic code 8100.  

The Board finds no need for staged ratings in the veteran's 
case as the record shows such headaches have been ongoing 
with unrelenting frequency since the filing of the claim for 
benefits, thereby warranting the 50 percent evaluation 
effective the date of the grant of entitlement to service 
connection.  See Fenderson, supra.



Extraschedular Evaluation

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation and obviously considered them; however, it did not 
grant entitlement to an increased (compensable) evaluation 
for headaches on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture as to the 
veteran's headaches is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards or rating 
criteria.

The Board has granted the appellant an initial maximum 
schedular evaluation of 50 percent under diagnostic code 
8100.  The 50 percent evaluation takes into consideration 
severe economic inadaptability and adequately compensates the 
veteran for the nature and extent of severity of her 
headaches.  Her headaches have never required 
hospitalization, nor have they markedly interfered with 
employment so as to render impractical the application of the 
regular schedular criteria.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an initial compensable evaluation of 50 
percent for headaches is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

